DETAILED ACTION
Statement of Reasons for Allowance	
Claims 15-17, 20-35 (renumbered as 1-19, for issue) are allowed. 
Independent claims 15, and 34 respectively recites the limitations: 
to establish a plurality of spatial planes including at least one back plane extending normal to a longitudinal direction of the vehicle, at least one ground plane extending horizontally, and at least one side plane extending vertically and along the longitudinal direction of the vehicle, wherein each respective one of the spatial planes is established by associating, with the respective spatial plane, a respective plurality of adjacent feature pairs among the corresponding feature pairs;
to detect an object in the series of images based on the adjacent feature pairs associated with a selected one of the spatial planes that have been established;
to determine a respective relative translation vector having orthogonal vector components tx, ty and tz for each respective one of the spatial planes as a measure of a motion of the respective spatial plane; and
to identify the object as a dynamic object based on the relative translation vector of the selected spatial plane;
wherein the associating of the adjacent feature pairs with the respective spatial planes comprises computing homographies and using the homographies to associate the adjacent feature pairs with the respective spatial planes;
wherein the homographies describe correspondences of points or features in a respective selected image region in the first image at the first time with same or corresponding points or features in the respective selected image region in the second image at the second time;
wherein each one of the homographies has only three degrees of freedom respectively relating to the orthogonal vector components tx, ty and tz; and
wherein the determining of the respective relative translation vector for each one of the spatial planes involves inverting a 3x3 matrix to solve for the three degrees of freedom of the respective homographv associated with the respective plane; and
wherein the respective relative translation vector indicates the orientation of the selected image region.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667